<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                  United States Court of Appeals <br>                      For the First Circuit <br>                       ____________________ <br> <br>No. 98-1997 <br> <br>                     SIXTO MILLAN COUVERTIER, <br>               CONJUGAL PARTNERSHIP MILLAN QUIARA, <br>                     Plaintiffs, Appellants, <br> <br>                                v. <br> <br>            GUILLERMO GIL BONAR, HON. IN HIS OFFICIAL <br>         CAPACITY AS AN OFFICER OF THE USA, ETC., ET AL., <br>                      Defendants, Appellees. <br> <br>                       ____________________ <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>       [Hon. Raymond L. Acosta, Senior U.S. District Judge] <br> <br>                       ____________________ <br> <br>                              Before <br> <br>                     Torruella, Chief Judge, <br> <br>              Coffin and Cyr, Senior Circuit Judges. <br> <br>                      _____________________ <br> <br>    Antonio J. Amadeo-Murga for appellant. <br>    Fidel A. Sevillano-del Ro, Assistant United States, with whom <br>Guillermo Gil, United States Attorney, was on brief, for appellee. <br> <br> <br>                       ____________________ <br> <br>                           May 4, 1999 <br>                       ____________________

         TORRUELLA, Chief Judge.  In this action, plaintiffs- <br>appellants seek the recovery of $45,828 plus interest in prized <br>lottery tickets -- winning tickets -- of the lottery of the <br>Commonwealth of Puerto Rico that were seized by United States <br>Customs Service officials from appellant Sixto Milln Couvertier <br>pursuant to 19 U.S.C.  1305, upon his arrival in San Juan from the <br>U.S. Virgin Islands ("U.S.V.I.").  Section 1305 prohibits the <br>importation of lottery tickets into the United States from a <br>foreign country.   <br>         Plaintiffs-appellants' argument is twofold: (1) that the <br>U.S.V.I. is not a foreign country for purposes of  1305, and (2) <br>that prized lottery tickets from the Puerto Rico lottery brought <br>into Puerto Rico to be redeemed are not lottery tickets for the <br>purposes of  1305. <br>         The pertinent facts are not in dispute.  On July 25, <br>1991, Sixto Milln Couvertier arrived at Luis Muoz Marn <br>International Airport ("LMM") in San Juan, Puerto Rico from the <br>U.S.V.I. with approximately 11,287 prized Puerto Rican lottery <br>tickets worth approximately $22,085.  Upon entry into Puerto Rico, <br>the tickets were seized by the United States Customs Service for <br>violation of 19 U.S.C.  1305.  Again, on November 26, 1991, he <br>arrived at LMM with 11,160 prized Puerto Rican lottery tickets <br>worth approximately $23,743.  As before, the tickets were seized by <br>Customs pursuant to  1305.  Here, plaintiffs-appellants appeal the <br>district court's denial of equitable relief, i.e., a writ of <br>mandamus for the institution of judicial forfeiture proceedings and <br>the return of the seized property.  For the following reasons, we <br>affirm. <br>                            DISCUSSION <br>I.  Foreign Country <br>         The seized articles were forfeited pursuant to the Tariff <br>Act of 1930 ("the Act"), specifically, 19 U.S.C.  1305(a) which <br>bans persons from bringing into the United States various <br>categories of printed material, including lottery tickets.  The <br>pertinent provision states: "All persons are prohibited from <br>importing into the United States from any foreign country . . . any <br>lottery ticket . . . ."   1305(a) (emphasis added). <br>         As the district court correctly noted, the first step in <br>statutory construction is an examination of the terms of the <br>statute.  See Arnold v. United Parcel Service, Inc., 136 F.3d 854,  <br>857 (1st Cir. 1998).  Laws should be examined as a whole and words <br>given their plain meaning unless this would yield an absurd result.  <br>See id. at 858. <br>         Although the term "foreign country" is not defined, the <br>Act does provide a definition for "United States" at  1401(h): <br>"The term 'United States' includes all Territories and possessions <br>of the United States except the Virgin Islands, American Samoa, <br>Wake Island, Midway Islands, Kingman Reef, Johnston Island and the <br>island of Guam." (emphasis added).  A plain and proper reading of <br>the statute supports the conclusion that the U.S.V.I. are deemed a <br>"foreign country" for purposes of the Act. <br>         Moreover, as the district court discussed, this <br>conclusion finds support in the history of the relationship between <br>the United States and the U.S.V.I.  The U.S.V.I. were acquired by <br>the United States from Denmark in 1917.  Particular provisions were <br>enacted allowing Danish customs laws in effect at the time of the <br>transfer to remain in full force and effect, thereby creating a <br>separate customs territory.  See 48 U.S.C.  1395.  This principle <br>has been preserved with certain modifications.  See Paradise <br>Motors, Inc. v. Murphy, 892 F. Supp. 703 (D.V.I. 1994) (detailing <br>the history of the relationship between the United States and the <br>U.S.V.I. with particular attention to the customs area). At <br>present, articles coming into the United States from the U.S.V.I. <br>are subject to duties and taxes similar to those imposed on <br>merchandise coming in from foreign countries.  See 48 U.S.C. <br> 1394. <br>         The purpose of  1305 is to avoid the importation into <br>the United States of various types of printed material including <br>lottery tickets.  Inasmuch as the U.S.V.I. have preserved their own <br>customs territory, independent from United States customs control, <br>allowing the entry of this material from the U.S.V.I. would <br>circumvent the statute's goal. <br>II.  Prized Lottery Tickets <br>         Appellants argue: (1) that a sensible interpretation of <br> 1305 must exclude prized lottery tickets of the same jurisdiction <br>brought in for collection, for one can imagine onself buying a <br>lottery ticket in Puerto Rico at the airport and flying to Spain <br>only to discover upon return that the lottery ticket is prized, and <br>(2) that there is no valid basis for the Customs Service to <br>confiscate prized tickets because 18 U.S.C.  1301 does not <br>criminalize the interstate transportation of drawn lottery tickets. <br>         First, we note that it strains credibility for the <br>appellants to compare themselves to an oblivious traveler who <br>purchases a Puerto Rican lottery ticket that becomes prized during <br>an international holiday.  Such a person returning to Puerto Rico <br>at the end of her trip could not be said to be "importing" her <br>personal effects, which happen to include the lottery ticket.  By <br>contrast, as the appellants freely admit, "Co-Plaintiff Appellant, <br>Sixto Milln Couvertier, is a licensed Puerto Rico lottery agent <br>which is in the business of transporting drawn prized Puerto Rican <br>lottery tickets from Saint Thomas to Puerto Rico to redeem said <br>tickets."  Appellants' Br. at 8. <br>         Second, there is no statutory basis for their argument <br>that prized and non-prized lottery tickets should be treated <br>differently for purposes of  1305.  Section 1305 prohibits the <br>importation into the United States from any foreign country [of]  <br>. . . any lottery ticket . . . ." (emphasis added).  All words and <br>provisions of statutes are intended to have meaning and are to be <br>given effect, and no construction should be adopted which would <br>render statutory words or phrases meaningless, redundant or <br>superfluous.  See United States v. Ven-Fuel, Inc., 758 F.2d 741, <br>751-52 (1st Cir. 1985).  Because the statute broadly limits the <br>importation of any lottery ticket, and does not distinguish between <br>prized and non-prized tickets, we conclude that the statute <br>encompasses all tickets, whether they be prized or not.  Any other <br>construction would render nugatory the phrase: "any lottery <br>ticket." <br>         Third, we reject the notion that there is no valid basis <br>for the Customs Service to confiscate prized tickets because 18 <br>U.S.C.  1301 does not criminalize the interstate transportation of <br>drawn lottery tickets.  It is true that federal criminal statutes <br>regulating lotteries, see, e.g., 18 U.S.C.  1301 & 1302, have <br>been narrowly construed to apply to tickets or other items <br>dependent on the future event of a lottery.  See, e.g., United <br>States v. Halseth, 342 U.S. 277, 280 (1952) (predecessor to 18 <br>U.S.C.  1301 strictly construed so that "the words 'concerning any <br>lottery' mean an existing, going lottery or gambling scheme"); <br>France v. United States, 164 U.S. 676, 682 (1897) (statute <br>prohibiting carrying across state lines any paper representing a <br>ticket or interest "dependent upon the event of a lottery" is <br>"highly penal, rendering its violator liable to fine and <br>imprisonment" and therefore must be strictly construed to apply <br>"only to that kind of paper which depends upon a lottery the <br>drawing of which has not yet taken place."). <br>         However,  1305 -- a part of the Tariff Act of 1930 -- is <br>a civil forfeiture statute found in the revenue laws regulating <br>customs duties.  The Supreme Court has stated that laws such as   <br> 1305 "enacted for the prevention of fraud, for the suppression of <br>a public wrong, or to effect a public good, are not, in the strict <br>sense, penal acts, although they may inflict a penalty for <br>violating them . . . [, and thus are to be construed] so as most <br>effectually to accomplish the intention of the legislature in <br>passing them."  Taylor v. United States, 44 U.S. (3 How.) 197, 210 <br>(1845).  "[C]ases tell us that . . . the revenue laws are to be <br>expansively read in order to give effect to the will of the <br>Congress."  Ven-Fuel, Inc., 758 F.2d at 753.  As a result, <br>appellants' attempt to improperly impose the narrow scope <br>applicable to 18 U.S.C.  1301 & 1302 onto 19 U.S.C.  1305 must <br>fail. <br>                            CONCLUSION <br>         For the reasons stated above, the judgment of the <br>district court is affirmed.</pre>

</body>

</html>